       Case 2:20-cv-00041-SM-DMD Document 52 Filed 03/19/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

SUSAN LAFAYE, LISA PICONE and
                         *  CIVIL ACTION NO. 20-00041
INEZ VICTORIAN           *
                         *  SECTION: “E”
VERSUS                   *  JUDGE MORGAN
                         *
THE CITY OF NEW ORLEANS  *  MAG. DIV. (3)
                         *  MAGISTRATE JUDGE DOUGLAS
                         *
****************************************************

 DEFENDANT’S MOTION FOR CERTIFICATION OF INTERLOCUTORY APPEAL
                  PURSUANT TO 28 U.S.C. § 1292(B)

       Defendant, the City of New Orleans, respectfully moves this Honorable Court for a

Certification of Interlocutory Appeal Pursuant to 28 U.S.C. § 1292(b) of the Court’s March 9,

2021 ruling. Rec. Doc. 48. This Court found that Plaintiffs stated a takings claim because they are

seeking a return of fines collected by the City after a state court judgment found a traffic camera

ordinance was null and ordered the return of money collected under the invalid ordinance. See id.

at 20; Lafaye et al. v. City of New Orleans, 20-cv-41, 2021 WL 886118, at *10 (E.D. La. Mar. 9,

2021). As more fully described in the accompanying memorandum in support, (1) the Court’s

March 9, 2021 ruling involves a controlling question of law as to which there is substantial ground

for difference of opinion and (2) an immediate appeal from this Court’s March 9, 2021 ruling may

materially advance the ultimate termination of this litigation.

       WHEREFORE, the City of New Orleans prays that this Honorable Court certify its March

9, 2021 ruling as appealable pursuant to 28 U.S.C. § 1292(b).



                                  [Signature block on next page]
  Case 2:20-cv-00041-SM-DMD Document 52 Filed 03/19/21 Page 2 of 2




                                        /s/ James M. Garner
CORWIN ST. RAYMOND (#31330)             JAMES M. GARNER (#19589) T.A.
DEPUTY CITY ATTORNEY                    DEBRA J. FISCHMAN (#5578)
CHURITA H. HANSELL (#25694)             STUART D. KOTTLE (#37194)
CHIEF DEPUTY CITY ATTORNEY              SHER GARNER CAHILL RICHTER
DONESIA D. TURNER (#23338)                KLEIN & HILBERT, L.L.C.
SR. CHIEF DEPUTY CITY ATTORNEY          909 Poydras Street, 28th Floor
SUNNI J. LEBEOUF (#28633)               New Orleans, Louisiana 70112-1033
CITY ATTORNEY                           Telephone: (504) 299-2100
1300 Perdido Street                     Facsimile: (504) 299-2300
City Hall-Room 5E03                     E-mail: jgarner@shergarner.com
New Orleans, Louisiana 70112                    dfischman@shergarner.com
Telephone: (504) 658-9800                       skottle@shergarner.com
Facsimile: (504) 658-9868
E-mail: cmstraymond@nola.gov            IKE SPEARS (#17811)
        chhansell@nola.gov              SPEARS & SPEARS
        donesia.turner@nola.gov         909 POYDRAS STREET, SUITE 1825
        sunni.lebeouf@nola.gov          NEW ORLEANS, LA 70112
                                        Telephone No: (504) 593-9500
                                        Telecopier No: (504)523-7766
                                        E-mail: ike@spearslaw.com

                     Attorneys for City of New Orleans




                                    2
